McAvoy, J.
Plaintiff sues for an injunction to restrain the defendants from unlawfully exhibiting her picture for trade purposes in contravention of sections 50 and 51 of the Civil Rights Law and for damages in connection therewith.
. The defendant, Picture Classics, Inc., a domestic corporation engaged in the business of producing and distributing motion pictures, without the knowledge or consent of the plaintiff, sold, distributed and displayed for trade purposes motion pictures of her, depicting the said plaintiff in the act of selling bread and rolls to passersby on Orchard street in the city of New York.
The motion picture was shown on the screen of various local motion picture theatres throughout the city and was also exhibited in the vicinity where plaintiff resides.
The particular scene in which the plaintiff appears in said motion picture was a front .view closeup of her and was intended to show her alone in the act of vending her goods for sale.
Sections 50 and 51 of the Civil Rights Law give to the plaintiff an absolute right to have the defendants enjoined from using her picture for trade purposes even though her trade brings her into public view.
The picture of the plaintiff produced and exhibited by the defendants was used for trade purposes and solely for the benefit of the said defendants.
We think plaintiff was entitled to the relief allowed.
The order should be affirmed, with ten dollars costs and disbursements.
Merrell and Martin, JJ., concur; Finch, P. J., and O’Malley, J., dissent and vote to reverse and deny the motion.